Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Withdrawal
Claims 1-6, 8-15 and 19-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 7 is directed to claims dependent on a generic allowable device, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6, 8-15 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a device comprising: 
a gate structure comprising a first portion in a recess in the body and a second portion between the drain structure and the source structure; and 
a first contact coupled with the source structure and a second contact structure coupled with the drain structure, wherein the first contact or the second contact is in contact with the metallization structure in the device level (as claimed in claim 1), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 19-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a system comprising: 
a gate structure comprising a first portion in a recess in the body and a second portion between the drain structure and the source structure; and 
a second source contact coupled with the source structure and a second drain contact structure coupled with the drain structure, wherein the second source contact or the second drain contact is in contact with a metallization structure coupled with the first transistor, in combination with the rest of claim limitations as claimed and defined by the Applicant.


Pertinent Prior Arts
Listed in the attached PTO-892 Form are pertinent prior arts disclosing similar inventive concept as the current application. 
Conclusion
5. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819